DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the response After Final (filed 6/24/22), Applicants cancelled claims 1-11 and amended claims 12-13.
	Claims 12-13 are pending and allowed herein.

Claim Rejections-Withdrawn
The rejection of claims 1-2, 4 and 6-7 rejected under 35 U.S.C. 102(a)(1) as
being anticipated by Jazayeri-Dezfuly et al. (USPN 8,703,915) is withdrawn due to cancellation of claim 1-11. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Occhuiti on 7/22/22. 
The application has been amended as follows: 

12. (Currently amended) A synthetic peptide inhibiting proliferation of at least one type of tumor cell, comprising the amino acid sequence selected from the group
consisting of SEQ ID NOs: 36 to 41, wherein the total number of amino acid
residues is 100 or less.

13. (Currently amended) An antitumor composition inhibiting proliferation of at
least one type of tumor cell, comprising:
a synthetic peptide; and
at least one pharmaceutically acceptable carrier, wherein the synthetic peptide
comprises the amino acid sequence selected from the group consisting of SEQ ID
NOs: 36 to 41, and the total number of amino acid residues is 100 or less.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 12 and 13 are allowed. There is no prior art found that teaches or suggest SEQ ID NO: 36-41. The closest prior art is Jazayeri-Dezfuly et al., however the reference does not teach or suggest the claimed sequences. Therefore, the claimed sequences are novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 12 and 13 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/Primary Examiner, Art Unit 1654